Case 2:19-cv-04627-CJC-JEM Document 15 Filed 07/26/19 Page 1 of 2 Page ID #:78



   1
     ZHENG LIU (SBN: 229311)
   2 RIMON P.C.
     800 Oak Grove Avenue Suite, 250
   3
     Menlo Park, California 94025
   4 Telephone/Facsimile: (650) 461-4433

   5 ERIC C. COHEN (Pro Hac Vice Forthcoming)

   6 eric.cohen@rimonlaw.com
       LETAO QIN (Pro Hac Vice Forthcoming)
   7 letao.qin@rimonlaw.com

   8 RIMON P.C.
       2530 Meridian Parkway, #300
   9 Durham, North Carolina 27713

  10 Telephone/Facs2imile: 919.241.7495

  11 Attorney for Defendant MOTI 5, INC.

  12

  13                          UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15

  16 CHENGDU FURINKAZAN                       Case No. 2:19-cv-04627-CJC-JEM
  17 AUTOMOBILE SERVICE CO., LTD.,            NOTICE OF LODGING OF
  18              Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                              DEFENDANT MOTI 5, INC.’S
  19        vs.                               NOTICE OF MOTION AND
  20        MOTI 5, INC.; and DOES 1          MOTION TO DISMISS FOR LACK
                                              OF PERSONAL JURISDICTION,
  21 through 50, inclusive,                   IMPROPER VENUE, AND NO
  22              Defendants.                 PERSONAL SERVICE

  23                                          Date:      September 9, 2019
                                              Time:      1:30 p.m.
  24
                                              Place:     Courtroom 7C
  25
                                              The Honorable Cormac J. Carney
  26

  27

  28


         NOTICE OF LODGING OF [PROPOSED] ORDER GRANTING MOTION TO DISMISS
     Case 2:19-cv-04627-CJC-JEM Document 15 Filed 07/26/19 Page 2 of 2 Page ID #:79



 1         PLEASE TAKE NOTICE that Defendant Moti 5, Inc. hereby lodges the attached
 2 [Proposed] Order Granting Defendant Moti 5, Inc.’s Motion to Dismiss for Lack of

 3 Personal Jurisdiction, Improper Venue, and No Personal Service.

 4

 5 DATED: July 26, 2019                  Respecfully submitted,

 6                                       RIMON, P.C.
 7

 8
                                       By: /s/ Zheng Liu
 9
                                           Zheng Liu (SBN: 94103)
10                                         zheng.liu@rimonlaw.com
11                                         RIMON P.C.
                                           800 Oak Grove Avenue, Suite 250
12                                         Menlo Park, California 94025
13                                         Telephone/Facsimile: 650.461.4433

14                                         Eric C. Cohen (Pro Hac Vice forthcoming)
                                           eric.cohen@rimonlaw.com
15
                                           Letao Qin (Pro Hac Vice forthcoming)
16                                         letao.qin@rimonlaw.com
                                           RIMON P.C.
17
                                           2530 Meridian Parkway, #300
18                                         Durham, North Carolina 27713
                                           Telephone/Facs2imile: 919.241.7495
19

20                                         Attorneys for Defendants
                                           MOTI 5, Inc.
21

22

23

24

25

26

27

28
                                           2
           NOTICE OF LODGING OF [PROPOSED] ORDER GRANTING MOTION TO DISMISS
